Title: From John Adams to George Washington Adams, 21 March 1817
From: Adams, John
To: Adams, George Washington



Dear George
Q. March 21. 1817

I have been pleased with your Journal.
I envy, or rather I wish, I could have Shared with you, your Evenings with, your Father.
Your Worthy Præceptor might have Said that the whole Christian World is and has been divided, in their Interpretations of Some Texts in the Epistles of St. Paul.
But Greek and Latin, and Mathematicks ought to be your Objects at present. Metaphisicks you may leave, till you are Master of French and Italian. You are too Young, and So am I, to comprehend the sublime Science,
“περί του παντος.”
This vault of Air, this congregated Ball,
Self center’d Sun, and Stars, that rise and fall,
There are, My Boy, whose phylosophic Eyes
Look through, and trust, The Ruler with his Skies.
And these four Lines in my poor Judgment, are worth more than any equal Number in Corneil, Racine, Voltaire, Shakespeare Dryden or Milton.
But I have now the chereing hope of a few Evenings with your Father and all his Sons. Love to your Mother.
A.